            Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                                     FOR THE
                              DISTRICT OF COLUMBIA


JHONY GUEVARA, et al.,              :
                                    :
            Plaintiffs              :                 Case 1:20-cv-01383-JEB
                                    :
      v.                            :
                                    :
SPARTAN ENTERPRISES, LLC, et al., :
                                    :
            Defendants.             :
____________________________________:

            DEFENDANT SPARTAN ENTERPRISES, LLC’s ANSWER AND
             AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT

        Defendant, Spartan Enterprises, LLC (hereinafter “Spartan” or “Defendant”), by its

undersigned attorneys, hereby answers Plaintiffs’ Class and Collective Action Complaint

(“Complaint”) as follows:

       Defendant responds to the numbered paragraphs in Plaintiffs’ Complaint as follows:

       1.      Defendant admits that Plaintiffs have filed this action against the stated parties.

       2.      The allegations contained in ¶ 2 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding subject matter jurisdiction to which no answer is

required. To the extent an answer is required, denied.

       3.      The allegations contained in ¶ 3 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding subject matter jurisdiction to which no answer is

required. To the extent an answer is required, Defendant denies the allegations contained in ¶

3 of the Complaint.

       4.      The allegations contained in ¶ 4 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding jurisdiction to which no answer is required. To
            Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 2 of 20




the extent an answer is required, Defendant denies the allegations contained in ¶ 4 of the

Complaint.

       5.      The allegations contained in ¶ 5 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding venue to which no answer is required. To the

extent an answer is required, Defendant denies the allegations contained in ¶ 5 of the

Complaint.

       6.      The allegations contained in ¶ 6 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding subject matter jurisdiction to which no answer is

required. To the extent an answer is required, Defendant denies the allegations contained in ¶

6 of the Complaint.

       7.      The allegations contained in ¶ 7 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding jurisdiction to which no answer is required. To

the extent an answer is required, Defendant denies the allegations contained in ¶ 7 of the

Complaint.

       8.      The allegations contained in ¶ 8 of the Complaint are conclusions of law or

mixed conclusions of law and fact regarding jurisdiction to which no answer is required. To

the extent an answer is required, Defendant denies the allegations contained in ¶ 8 of the

Complaint.

       9.      The allegations contained in ¶ 9 of the Complaint are conclusions of law or

mixed conclusions of law and fact to which no answer is required. To the extent an answer is

required, Defendant denies the allegations contained in ¶ 9 of the Complaint.




                                                2
            Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 3 of 20




          10.   The allegations contained in ¶ 10 of the Complaint are conclusions of law or

mixed conclusions of law and fact to which no answer is required. To the extent an answer is

required, Defendant denies the allegations contained in ¶ 10 of the Complaint.

          11.   The allegations contained in ¶ 11 of the Complaint are conclusions of law or

mixed conclusions of law and fact to which no answer is required. To the extent an answer is

required, Defendant denies the allegations contained in ¶ 11 of the Complaint.

          12.   The allegations contained in ¶ 12 of the Complaint are conclusions of law or

mixed conclusions of law and fact to which no answer is required. Defendant denies that

Plaintiffs or any of the individuals they purport to represent or otherwise include in this action

are entitled to any relief and further denies that this case are suitable for collective or class

action treatment. Defendant denies the remaining allegations in ¶ 12.

                                            THE PARTIES

          13.   Defendant is without knowledge or information sufficient to form a belief

regarding the truth of the allegations set forth in ¶ 13. To the extent a response is required,

denied.

          14.   Admitted.

          15.   Admitted.

          16.   Admitted.

          17.   Admitted

          18.   Any contractual document referenced therein speaks for itself. Defendant is

without knowledge or information sufficient to form a belief regarding the truth of the

remaining allegations set forth in ¶ 18. To the extent a response is required, denied.




                                                  3
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 4 of 20




       19.     Admitted to the extent certain employees of Defendant Spartan performed

electrical work on the “769 Capper” project, which may have included the Complex. Defendant

is without knowledge or information sufficient to form a belief regarding the truth of the

remaining allegations set forth in ¶ 19. To the extent a response is required, denied.

       20.     Denied as phrased.

       21.     To the extent that the allegations contained in ¶ 21 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Defendant is

without knowledge or information sufficient to form a belief regarding the truth of the

remaining allegations set forth in ¶ 21. To the extent a response is required, denied.

       22.     To the extent that the allegations contained in ¶ 22 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent certain employees of Defendant Spartan performed electrical work on the “769

Capper” project, which may have included the Complex, on behalf of Defendant Bozzuto.

Defendant is without knowledge or information sufficient to form a belief regarding the truth

of the remaining allegations set forth in ¶ 22. To the extent a response is required, denied.

       23.     To the extent that the allegations contained in ¶ 23 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent certain employees of Defendant Spartan performed electrical work on the “769

Capper” project, which may have included the Complex, on behalf of Defendant Bozzuto.

Defendant is without knowledge or information sufficient to form a belief regarding the truth

of the remaining allegations set forth in ¶ 23. To the extent a response is required, denied.

       24.     To the extent that the allegations contained in ¶ 24 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to


                                                 4
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 5 of 20




the extent Defendant Spartan contracted to perform electrical work on the “769 Capper”

project, which may have included the Complex, on behalf of Defendant Bozzuto. Any

contractual documents relating to the project speak for themselves. To the extent further

response is required, denied.

       25.     To the extent that the allegations contained in ¶ 25 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Any

contractual documents speak for themselves. Admitted to the extent Defendant Spartan

performed electrical work on the “769 Capper” project, which may have included the Complex,

on behalf of Defendant Bozzuto. To the extent further response is required, denied.

       26.     To the extent that the allegations contained in ¶ 26 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent Defendant Spartan performed electrical work on the “769 Capper” project, which

may have included the Complex, on behalf of Defendant Bozzuto. Any contractual documents

speak for themselves. Defendant is without knowledge or information sufficient to form a

belief regarding the truth of the remaining allegations set forth in ¶ 26. To the extent a response

is required, denied.

       27.     To the extent that the allegations contained in ¶ 27 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       28.     To the extent that the allegations contained in ¶ 28 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.




                                                  5
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 6 of 20




       29.     To the extent that the allegations contained in ¶ 29 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       30.      To the extent that the allegations contained in ¶ 30 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Any

contractual documents speak for themselves. Defendant is without knowledge or information

sufficient to form a belief regarding the truth of the remaining allegations set forth in ¶ 30. To

the extent a response is required, denied.

                                        STATEMENT OF FACTS

       31.     To the extent that the allegations contained in ¶ 31 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent that Plaintiff Guevara was employed by Spartan in 2017, 2018, and 2019. To the

extent further response is required, denied.

       32.     Admitted to the extent Plaintiff Guevara worked on the “769 Capper” project,

which may have included the Complex. Additional allegations contained in ¶ 32 of the

Complaint are denied as phrased.

       33.     To the extent that the allegations contained in ¶ 33 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent Plaintiff Guevara was classified as an electrician and certain hours of his work were

included in certified payroll for the “1939-CAPPER AFFORDABLE UNITS 769N” project

that was submitted to the U.S. Department of Labor. To the extent further response is required,

denied as phrased.




                                                  6
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 7 of 20




       34.     To the extent that the allegations contained in ¶ 34 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent that Plaintiff Loza was employed by Spartan in 2018 and 2019. To the extent further

response is required, denied.

       35.     Admitted to the extent Plaintiff Loza worked on the “769 Capper” project,

which may have included the Complex. Additional allegations contained in ¶ 35 of the

Complaint are denied as phrased.

       36.     To the extent that the allegations contained in ¶ 36 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent Plaintiff Loza was classified as an electrician and certain hours of his work were

included in certified payroll for the “1939-CAPPER AFFORDABLE UNITS 769N” project

that was submitted to the U.S. Department of Labor. To the extent further response is required,

denied as phrased.

       37.     To the extent that the allegations contained in ¶ 37 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Defendant is

without knowledge or information sufficient to form a belief regarding the truth of the

remaining allegations set forth in ¶ 37. To the extent further response is required, denied.

       38.     To the extent that the allegations contained in ¶ 38 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent Spartan paid employees on the project at a blended rate. Defendant is without

knowledge or information sufficient to form a belief regarding the truth of the remaining

allegations set forth in ¶ 38. To the extent further response is required, denied.




                                                  7
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 8 of 20




       39.     To the extent that the allegations contained in ¶ 39 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to

the extent that Spartan paid Plaintiffs at blended pay rates, pursuant to contractual

requirements. Defendant is without knowledge or information sufficient to form a belief

regarding the truth of the remaining allegations set forth in ¶ 39. To the extent further response

is required, denied.

       40.     To the extent that the allegations contained in ¶ 40 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       41.     To the extent that the allegations contained in ¶ 41 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       42.     To the extent that the allegations contained in ¶ 42 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       43.     To the extent that the allegations contained in ¶ 43 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       44.     To the extent that the allegations contained in ¶ 44 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       45.     To the extent that the allegations contained in ¶ 45 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Admitted to


                                                  8
          Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 9 of 20




the extent that Spartan paid Plaintiffs at blended pay rates, pursuant to contractual

requirements. Defendant is without knowledge or information sufficient to form a belief

regarding the truth of the remaining allegations set forth in ¶ 45. To the extent further response

is required, denied.

        46.     To the extent that the allegations contained in ¶ 46 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

        47.     To the extent that the allegations contained in ¶ 47 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required.

        48.     To the extent that the allegations contained in ¶ 48 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. Otherwise, the

allegations contained in ¶ 48 of the Complaint are denied.

        49.     Denied.

        50.     Denied.

                             COLLECTIVE ACTION ALLEGATIONS

        51.     Defendant admits that Plaintiffs purport to bring the Collective Action

Allegations pursuant to 29 U.S.C. § 216(b) as alleged in ¶ 51 of the Complaint. Defendant

denies that Plaintiffs or any of the individuals they purport to represent or otherwise include in

this action are entitled to any relief and further denies that this case is suitable for collective or

class action treatment. Defendant denies the remaining allegations in ¶ 51.

        52.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 52 of the Complaint and, therefore, denies them. Defendant further

denies that this case is suitable for collective or class action treatment.


                                                    9
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 10 of 20




                       DCMWA/DCWPA CLASS ACTION ALLEGATIONS

        53.     Defendant admits that Plaintiffs purport to brings their counts for violations of

the DCMWA and DCWPA as a class action pursuant to FRCP 23(a) and (b)(3), pursuant to ¶

53 of the Complaint. Defendant denies that Plaintiffs or any of the individuals they purport to

represent or otherwise include in this action are entitled to any relief and further denies that

this case are suitable for collective or class action treatment. Defendant denies the remaining

allegations in ¶ 53.

        54.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 54 of the Complaint and, therefore, denies them. Defendant further

denies that this case is suitable for collective or class action treatment.

        55.     Defendant denies the allegations in ¶ 55 of the Complaint.

        56.     Defendant denies the allegations in ¶ 56 of the Complaint.

        57.     Defendant denies the allegations in ¶ 57 of the Complaint.

        58.     Defendant denies the allegations in ¶ 58 of the Complaint.

        59.     Defendant denies the allegations in ¶ 59 of the Complaint.

        60.     Defendant denies the allegations in ¶ 60 of the Complaint.

        61.     Defendant denies the allegations in ¶ 61 of the Complaint.

        62.     Defendant denies the allegations in ¶ 62 of the Complaint.

        63.     Admitted.

        64.     Defendant denies the allegations in ¶ 64 of the Complaint as phrased.

        65.     Defendant denies the allegations in ¶ 65 of the Complaint as phrased.

        66.     Defendant denies the allegations in ¶ 66 of the Complaint as phrased.




                                                  10
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 11 of 20




                                            COUNT I
                                        Violation of FLSA

       67.     No response needed.

       68.     To the extent that the allegations contained in ¶ 68 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       69.     To the extent that the allegations contained in ¶ 69 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       70.     To the extent that the allegations contained in ¶ 70 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       71.     To the extent that the allegations contained in ¶ 71 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       72.     Defendant denies Plaintiffs’ claims and further denies that Plaintiffs are entitled

to any amounts claimed in sections a. – d. of the unnumbered paragraph following ¶ 72.

                                                COUNT II
                                        Violation of the DCMWA

       73.     No response necessary.

       74.     To the extent that the allegations contained in ¶ 74 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.




                                                 11
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 12 of 20




       75.     To the extent that the allegations contained in ¶ 75 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       76.     To the extent that the allegations contained in ¶ 76 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       77.     Defendant denies Plaintiffs’ claims and further denies that Plaintiffs are entitled

to any amounts claimed in sections a. – d. of the unnumbered paragraph following ¶ 78.

                                               COUNT III
                                        Violation of the DCWPA


       78.     No response necessary.

       79.     To the extent that the allegations contained in ¶ 79 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       80.     To the extent that the allegations contained in ¶ 80 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       81.     To the extent that the allegations contained in ¶ 81 of the Complaint are

conclusions of law or mixed conclusions of law and fact, no answer is required. To the extent

further response is required, denied.

       82.     Denied.

       83.     Defendant denies Plaintiffs’ claims and further denies that Plaintiffs are entitled

to any amounts claimed in sections a. – e. of the unnumbered paragraph following ¶ 78.


                                                 12
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 13 of 20




                                          RELIEF SOUGHT

       84.     To the extent that Plaintiffs’ prayer for relief requires a response, Defendant

denies that Plaintiffs or any of the individuals they purport to represent or otherwise include in

this action are entitled to any relief sought, denies that this case is suitable for collective or

class action treatment, and denies the entirety of Plaintiffs’ claims under the FLSA, Davis-

Bacon Act, the DCMWA, and the DCWPA.


                  DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

       Defendant asserts the following affirmative and other defenses without assuming any

burdens of production or proof that, pursuant to law, belong to Plaintiffs. Defendant reserves

the right to amend its Answer and Affirmative and Other Defenses to Plaintiffs’ Complaint and

to assert any affirmative or other defenses as may become available or apparent during the

course of this litigation, in accordance with applicable law and rules of this Court.

                                      FIRST DEFENSE

       Plaintiffs’ Complaint, in whole or in part, fails to state claims upon which the relief

sought may be granted.

                                     SECOND DEFENSE

       At all times relevant and material to this matter, Plaintiffs, and the members of any

putative class and/or collective, were paid in compliance with the Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (including, but not limited to, the Act’s overtime provisions, see 29

U.S.C. § 207), D.C. Wage Laws (including, but not limited to, D.C. Code §§ 32-1001 et seq.

and D.C. Code §§ 32-1301 et seq.), and the Davis-Bacon Act 40 U.S.C. § 3141 et seq.




                                                 13
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 14 of 20




                                      THIRD DEFENSE

       Plaintiffs’ claims, as well as the claims of the purported class and collective action

members they purport to include or represent in this lawsuit, are barred, in whole or in part,

by the applicable statutes of limitations.

                                     FOURTH DEFENSE

       This case may not be maintained as a collective action because Plaintiffs cannot

establish the existence of each of the requirements under 29 U.S.C. § 216(b) and other relevant

legal authority, including any provisions of the D.C. Wage Laws permitting an individual to

maintain an action on a class or collective basis. Defendant specifically maintains that

Plaintiffs’ pleadings fail to meet the requirements necessary to justify a collective action or

issuances of notice to putative collective action members.

                                      FIFTH DEFENSE

       To the extent that Plaintiffs purport to assert a collective and/or class action, certain

members of the putative collective and/or class are barred, in whole or in part, from becoming

a member of any purported class or collective because of their agreement to resolve through

individual arbitration certain disputes arising out of their employment.

                                      SIXTH DEFENSE

       This case may not be maintained as a class action because Plaintiffs cannot establish

the existence of each of the requirements under Federal Rule of Civil Procedure 23 and other

relevant legal authority, including any provisions of the D.C. Wage Laws permitting an

individual to maintain an action on a class or collective basis. Defendant specifically maintains

that Plaintiffs’ pleadings fail to meet the requirements necessary to justify a class action.




                                                 14
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 15 of 20




                                   SEVENTH DEFENSE

       Some or all of the claims asserted in the Complaint are barred in whole or in part

because Plaintiffs and the purported class and collective action members they purport to

include or represent in this lawsuit are exempt from the overtime requirements of the FLSA,

Davis-Bacon Act, DCMWA, and DCWPA, pursuant to the administrative, executive

exemption, combination, and/or highly-compensated exemptions.

                                    EIGHTH DEFENSE

       Further, and in the alternative if necessary, Defendant states that its actions (or

omissions) with respect to Plaintiffs and the purported class and collective action members

they purport to include or represent in this lawsuit were taken in good faith in conformity with

and in reliance on a written administrative regulation, order, ruling, approval, interpretation,

and/or administrative practice or policy pursuant to 29 U.S.C. § 259.

                                     NINTH DEFENSE

       Further, and in the alternative if necessary, Defendant states that its actions (or

omissions) with respect to Plaintiffs and the purported class and collective action members

they purport to include or represent in this lawsuit were taken in good faith with reasonable

grounds to believe such conduct comported with permissible interpretations of the FLSA,

Davis-Bacon Act, DCMWA, and DCWPA.

                                     TENTH DEFENSE

       Further, and in the alternative if necessary, Defendant states that even if Plaintiffs or

any purported class and collective action members they purport to include or represent in this

lawsuit prevail, Defendant is entitled to a set-off with respect to any monies paid to such

individual(s) for any hours when they were not performing work for Defendant.


                                                15
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 16 of 20




                                   ELEVENTH DEFENSE

       Further, and in the alternative if necessary, Defendant states that even if Plaintiffs or

any purported class and collective action member they purport to include or represent in this

lawsuit were not paid for work in excess of 40 hours in a workweek and are owed for such

time, the uncompensated time is de minimis.

                                    TWELFTH DEFENSE

       Some or all of the purported claims stated in the Complaint are barred in whole or in

part by the Plaintiffs’ election of alternative remedies.

                                  THIRTEENTH DEFENSE

       Plaintiffs and any member of the putative class or collective action are not entitled to

any penalty, multiplication of damages, or extension of any statute of limitations period

because Defendant did not willfully, knowingly, or intentionally fail to comply with the

overtime provisions of the FLSA, Davis-Bacon Act, DCMWA, and DCWPA.

                                 FOURTEENTH DEFENSE

       Subject to proof through discovery, some or all of Plaintiffs’ claims, and those of the

members of any putative class and/or collective, are barred by the doctrines of laches, waiver,

and/or estoppel.

                                   FIFTEENTH DEFENSE

       Any and/or all of Defendant’s affirmative and additional defenses may also apply to

any claims alleged by any member of Plaintiffs’ proposed class and/or collective.

                                   SIXTEENTH DEFENSE

       Even if Plaintiffs were not paid overtime in a workweek, Plaintiffs were properly

compensated because, inter alia, such hours did not constitute compensable time.

                                                  16
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 17 of 20




                                 SEVENTEENTH DEFENSE

       If Plaintiffs have sustained any damages, although such is not admitted herein and is

specifically denied, Defendant is entitled under the equitable doctrine of setoff and/or

recoupment to offset all compensation, time off, benefits or other appropriate amounts against

any judgment that may be entered against Defendant.

                                  EIGHTEENTH DEFENSE

        Any claims for punitive damages are barred because the alleged acts or omissions of

Defendant fail to rise to the level required to sustain an award of punitive damages, do not

evidence a malicious, reckless or fraudulent intent to deny Plaintiffs their protected rights and

are not so wanton or willful as to support an award of punitive damages.

                                  NINETEENTH DEFENSE

       Plaintiffs’ damages, if any, were directly and proximately caused by the acts, errors

and/or omissions of third parties over whom Defendant is not legally responsible and over

whom Defendant had no control.

                                  TWENTIETH DEFENSE

       Plaintiffs’ claims may be barred for failure to exhaust administrative remedies as a

condition precedent to the filing of this lawsuit.

                                TWENTY FIRST DEFENSE

       Plaintiffs’ FLSA, DCMWA, and DCWPA are duplicative in nature and may be

barred, in part or in whole, by operation of law.




                                                     17
         Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 18 of 20




                               RESERVATION OF RIGHTS

       Defendant reserves the right to assert any additional defenses depending on any

evidence discovered in the course of this litigation.



       WHEREFORE, having fully answered, Defendant, Spartan Enterprises, LLC,

respectfully requests judgment:

       (1)     Dismissing Plaintiffs’ Complaint, and Plaintiffs’ claims

               therein, with prejudice and in their entirety;

       (2)     Denying collective action and class action status;

       (3)     Awarding Defendant its costs, including reasonable attorney fees, and

               expenses, in the amount and manner permitted by applicable law; and

       (4)     Granting Defendant such other and further relief as the Court deems just and

               proper.



Dated: July 8, 2020




                                                 18
Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 19 of 20




                               Respectfully submitted,

                               GLEASON, FLYNN, EMIG
                               & MCAFEE, CHARTERED


                               /s/ Gerard J. Emig
                               Gerard J. Emig, Esq.
                               D.C. Bar No. 973609
                               gemig@gleason-law.com

                               /s/ Nathan J. Postillion
                               Nathan J. Postillion
                               D.C. Bar No. 1003850
                               npostillion@gleason-law.com
                               11 North Washington Street, Suite 400
                               Rockville, MD 20850
                               (301) 294-2110 (telephone)
                               (301) 294-0737 (facsimile)
                               Attorneys for Defendant Spartan




                              19
        Case 1:20-cv-01383-JEB Document 9 Filed 07/08/20 Page 20 of 20




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 8th day of July, 2020, a copy of the foregoing

Answer was served on:

Gregg C. Greenberg, Esq., Bar No. MD 17291
ZIPIN, AMSTER, & GREENBERG
8757 Georgia Avenue, Suite 400
Silver Spring, MD 20910
Attorneys for Plaintiffs

James D. Bragdon, Esq.
Mark Saudek, Esq.
218 N. Charles Street, Suite 400
Baltimore, MD 21201
Attorneys for Defendant Bozzuto Construction Company




                                                  /s/ Nathan J. Postillion
                                                  Nathan J. Postillion




                                             20
